Order unanimously affirmed with costs. Memorandum: Plaintiff was injured while operating a printing machine allegedly manufactured by the Western Gear Corporation. Defendants Bucyrus-Erie Company and Lucas Industries, Inc., contend that Supreme Court erred in denying their motion for summary judgment dismissing the negligence and strict products liability causes of action in plaintiffs complaint against them, because neither defendant ever manufactured, designed, sold, or distributed the machine in question.
We conclude that defendants did not meet their burden of submitting evidentiary proof in admissible form establishing their entitlement to judgment as a matter of law. As the moving parties, defendants had to demonstrate that plaintiff had no cause of action (Beasock v DioGuardi Enters., 117 AD2d 1015, 1016). Defendants failed to submit evidence establishing that they were not liable as successor corporations to the Western Gear Corporation. Thus, Supreme Court properly denied their motion for summary judgment. (Appeal from Order of Supreme Court, Livingston County, Houston, J.— Dismiss Causes of Action.) Present—Denman, P. J., Balio, Lawton, Fallon and Davis, JJ.